Citation Nr: 0942147	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-39 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal 
reflux disease.  

2.  Entitlement to a compensable rating for bilateral lateral 
epicondylitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1991 to March 1992 and from August 1996 to September 
2004.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, granted service 
connection for bilateral lateral epicondylitis and 
gastroesophageal reflux disease, each rated as zero percent 
disabling effective from September 2004.  The Veteran's 
notice of disagreement also expressed disagreement with the 
December 2004 rating decision's assignment of a zero percent 
initial rating for impingement syndrome with AC joint 
arthritis, right shoulder.  A November 2005 rating decision 
assigned an increased rating of 10 percent disabling for this 
disorder.  His December 2005 VA Form 9, Substantive Appeal, 
specifically limited his appeal to the issues of compensable 
ratings for bilateral lateral epicondylitis and 
gastroesophageal reflux disease; hence, the matter of the 
rating for impingement syndrome with AC joint arthritis, 
right shoulder, is not before the Board.  The Veteran's 
claims file is now under the jurisdiction of the Houston RO.  
In September 2009, a videoconference hearing was held before 
the undersigned.  A transcript of the hearing is associated 
with the claims file.  In September 2009, he submitted 
additional evidence that was not reviewed by the RO.  
However, he waived RO consideration of the additional 
evidence, permitting the Board to consider such records in 
the first instance.  See 38 C.F.R. § 20.1304(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran's VA treatment records from May 2005 to September 
2005 and those from December 2008 to August 2009 are 
associated with the claims file and are available for review.  
However, as there is a more than 3 year gap in the VA 
treatment records in the claims file, and as the Veteran 
testified that he received VA treatment in the interim (in 
January or February 2008), it appears that pertinent records 
that are constructively of record remain outstanding, and 
must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
development to obtain copies of any 
medical records pertaining to the 
Veteran's claims which are not already of 
record, specifically including relevant 
treatment records from the South Texas 
Healthcare System and the Frank Tejeda VA 
Outpatient Clinic.  In particular, the RO 
should request copies of VA treatment 
records dated from September 2005 to 
December 2008 (and any since August 2009).  
If the RO is unable to obtain any 
pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and request him to submit any outstanding 
evidence not in VA's possession.  

2.  The RO should undertake any further 
development deemed warranted by the 
results of that sought above (to arranging 
for any examinations deemed necessary).  
The RO should then re-adjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

